United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1866
                                    ___________

Billy Mack Nichols, Jr.,               *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Kevin Simpson, Detective; Little Rock * Eastern District of Arkansas
Police Department; Stuart Fijo;        *
George Fijo,                           *    [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                           Submitted: July 7, 2000

                                Filed: July 12, 2000
                                    ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Billy Mack Nichols, Jr., appeals from the final judgment
entered in the District Court1 for the Eastern District of Arkansas, dismissing under 28
U.S.C. § 1915(e)(2) his 42 U.S.C. § 1983 complaint. For reversal appellant argues the


      1
       The Honorable G. Thomas Eisele, Senior United States District Judge for the
Eastern District of Arkansas.
district court erred in dismissing his complaint under Heck v. Humphrey, 512 U.S. 477,
486-88 (1994). For the reasons discussed below, we affirm the judgment of the district
court.

        Nichols alleged that appellees tampered with evidence and committed perjury
during the proceedings underlying his state convictions for kidnapping, aggravated
robbery, and theft. He claimed that appellees’ actions caused him emotional and
mental injury, and resulted in his incarceration. Any claim that the complained-of
conduct resulted in his incarceration, however, is Heck-barred. See id. at 486-87 (in
order to recover damages for allegedly unconstitutional conviction or imprisonment, or
for other harm caused by actions whose unlawfulness would render conviction or
sentence invalid, § 1983 plaintiff must prove that conviction or sentence has been
overturned). We are unable to discern how appellees’ alleged wrongful conduct, which
Nichols claims constitutes a violation of state penal law, otherwise violated his federal
civil rights. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam) (42
U.S.C. § 1983 plaintiff must allege violation of federal or Constitutional right).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-